 



Exhibit 10.2
PLATINUM UNDERWRITERS HOLDINGS, LTD.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM 08 Bermuda

     
 
  June 1, 2007

Mr. Joseph F. Fisher
“Kings’ Mill”
45 South Road
Southampton SN 01 Bermuda
      Re: Separation Agreement
Dear Joe:
          This letter represents the agreement (the “Agreement”) between
Platinum Underwriters Holdings, Ltd. (the “Company”) and you, effective as of
the date hereof, with respect to your resignation from your current officer
positions with the Company and the termination of your employment. This
Agreement supersedes the employment agreement between you and the Company dated
June 24, 2004 (the “Employment Agreement”), except to the extent specifically
incorporated herein by reference.
          (1) Resignation and Termination of Employment.
          Effective as of the date hereof, you have resigned at the request of
the Company from all of the officer positions held by you with the Company and
each of its affiliates. In addition, effective as of July 6, 2007 (the
“Separation Date”), your employment with the Company will be terminated.
          (2) Separation Payment; Release.
          In consideration of the termination of your Employment Agreement by
the Company “without Cause,” you will be entitled to receive a lump-sum cash
payment of US $850,000 (the “Severance Payment”), subject to applicable
withholding or other taxes. The Severance Payment is contingent upon your
execution on or after the Separation Date of the “Full and Complete Release”
attached as Exhibit A hereto, and will be made to you within five business days
following the effectiveness of the Release, i.e., the lapse of the 7-day
revocation period of the Release without revocation by you. You will also be
entitled to receive any earned but unpaid base salary, reimbursable business
expenses and any vested amounts or benefits under the Company’s employee benefit
plans through the Separation Date.
          (3) Share Options.
          Pursuant to the terms of your Nonqualified Share Option Agreements
dated July 6, 2004 with respect to 100,000 common shares, and February 28, 2006
with respect to 26,059 common shares, and the terms of the Company’s 2002 Share
Incentive Plan and 2006 Share Incentive Plan, (i) the portion of each that is
exercisable as of the Separation Date (for

 



--------------------------------------------------------------------------------



 



75,000 common shares and 6,515 common shares, respectively) shall continue to be
exercisable for forty-five (45) days following the Separation Date, and if not
so exercised by the forty-fifth (45th) day following the Separation Date shall
terminate in accordance with its terms and you shall forfeit all rights with
respect thereto, and (ii) the portion of each which becomes exercisable after
the Separation Date (for 25,000 common shares and 19,544 common shares,
respectively) shall terminate in accordance with its terms and you shall forfeit
all rights with respect thereto on the Separation Date.
          (4) Share Units.
          Pursuant to the terms of your Share Unit Award Agreement dated
February 28, 2006 with respect to 6,949 common shares, and the terms of the
Company’s 2006 Share Incentive Plan, your share units shall terminate in
accordance with their terms and you shall forfeit all rights with respect
thereto on the Separation Date.
          (5) EIP Awards.
               (i) Pursuant to the terms of your EIP Award Agreement dated as of
February 22, 2005 and the terms of the Company’s Executive Incentive Plan, the
award made thereunder, which would have vested after completion of the 2005-2009
performance cycle, shall terminate in accordance with its terms and you shall
forfeit all rights with respect thereto on the Separation Date.
               (ii) Pursuant to the terms of your EIP Share Unit Award Agreement
dated as of February 28, 2006 with respect to 10,424 share units, and the terms
of the Company’s Amended and Restated Executive Incentive Plan, your share
units, which would have vested after completion of the 2006-2008 performance
cycle, shall be paid on a prorated basis, based upon the period of your service
during the performance cycle (from January 1, 2006 through July 6, 2007) and the
Company’s performance during the performance cycle through September 30, 2007.
Such payment will be made to you promptly after the filing by the Company of its
quarterly report on Form 10-Q for the period ending September 30, 2007, subject
to applicable withholding or other taxes.
          (6) Relocation.
          You will return your Bermuda work permit to the Company on the
Separation Date. The Company will continue to pay to you a monthly housing and
business automobile allowance of $34,700, in accordance with past practice,
through August 31, 2007. The Company will promptly reimburse you for your
reasonable and documented relocation expenses to the United States within a
reasonable period of time following the Separation Date, up to a maximum amount
of US $50,000, subject to applicable withholding or other taxes.
          (7) Restrictive Covenants.
          You hereby acknowledge and agree that you will continue to be bound by
the terms of the confidentiality and non-solicitation covenants set forth in
Sections 13(a) and 13(b) of the Employment Agreement, in each case for the time
periods set forth therein following the Separation Date, and the provision for
the enforcement thereof set forth in Section 13(c) of the

-2-



--------------------------------------------------------------------------------



 



Employment Agreement, all of such provisions being incorporated by reference as
if set forth herein in their entirety.
          (8) Nondisparagement; Public Statements.
          You agree that you will not at any time following the date hereof make
any statements or express any views that disparage the business reputation or
goodwill of the Company or its affiliates. The Company agrees that it will not
at any time following the date hereof make any statements or express any views
that disparage your business reputation, your public image or your good name.
          (9) Cooperation.
          Following the Separation Date, you agree to reasonably cooperate with
the Company and its affiliates in providing information that the Company and its
affiliates reasonably request and in taking such other action as the Company and
its affiliates may reasonably request including, without limitation, the signing
of certain routine documents and other instruments for administrative purposes.
You further agree to reasonably assist the Company and its affiliates with
respect to all reasonable requests to testify in connection with any legal
proceeding or matter relating to the Company or its affiliates, including, but
not limited to, any federal, state or local audit, proceeding or investigation,
other than proceedings relating to the enforcement of this Agreement or other
proceedings in which you are a named party whose interests are adverse to those
of the Company.
          (10) Return of Property.
          You have returned to the Company all documents, records, files and
other information and property belonging or relating to the Company or its
affiliates. You acknowledge that all such materials are, and will remain, the
exclusive property of the Company, and you may not retain originals or copies of
such materials without the express written approval of the Company.
          (11) Dispute Resolution.
          Your right to dispute resolution under Section 15(d) of the Employment
Agreement is hereby incorporated into this Agreement as if set forth herein in
its entirety, subject to Section 13(c) of the Employment Agreement which is
hereby incorporated into this Agreement as if set forth herein in its entirety.
          (12) General.
          This Agreement supersedes all prior agreements between you and the
Company (and its predecessors or affiliates), whether written or oral, relating
to employment or separation from employment, including, without limitation, the
Employment Agreement, except to the extent specifically incorporated herein by
reference. This Agreement may only be amended by mutual written agreement of the
parties. This Agreement shall be governed by the laws of the State of New York
without reference to rules relating to conflict of laws.
[Remainder of Page Intentionally Left Blank]

-3-



--------------------------------------------------------------------------------



 



     Please indicate your acceptance of the terms of this Agreement by signing
your name in the space provided below. Please return to me the signed copy of
this Agreement. The Full and Complete Release should be signed and returned only
on or after the Separation Date.

            PLATINUM UNDERWRITERS HOLDINGS, LTD.
      By:   /s/ Michael D. Price         Name:   Michael D. Price       
Title:   President and Chief Executive Officer     

ACCEPTED AND AGREED:

     
/s/ Joseph F. Fisher
 
      Joseph F. Fisher
   

Dated: June 1, 2007

-4-



--------------------------------------------------------------------------------



 



EXHIBIT A
FULL AND COMPLETE RELEASE
          I, Joseph F. Fisher, in consideration of the separation payments
described in my Separation Agreement dated June 1, 2007, for myself and my
heirs, executors, administrators and assigns, do hereby knowingly and
voluntarily release and forever discharge Platinum Underwriters Holdings, Ltd.,
its subsidiaries and affiliates (collectively, the “Companies”) and their
respective current and former directors, officers and employees from, and
covenant not to sue or proceed against any of the foregoing on the basis of, any
and all claims, actions and causes of action upon or by reason of any matter
arising out of my employment by the Companies and the cessation of said
employment, and including, but not limited to, any alleged violation of those
federal, state and local laws prohibiting employment discrimination based on
age, sex, race, color, national origin, religion, disability, veteran or marital
status, sexual orientation, or any other protected trait or characteristic, or
retaliation for engaging in any protected activity, including, without
limitation, the Age Discrimination in Employment Act of 1967, 29 U.S.C. 621 et
seq., as amended by the Older Workers Benefit Protection Act, P.L. 101-433, the
Equal Pay Act of 1963, 9 U.S.C. 206 et seq., Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C. 2000e et seq., the Civil Rights Act of 1866, 42
U.S.C. 1981, the Civil Rights Act of 1991, 42 U.S.C. 1981a, the Americans with
Disabilities Act, 42 U.S.C. 12101 et seq., the Rehabilitation Act of 1973, 29
U.S.C. 791 et seq., the Family and Medical Leave Act of 1993, 28 U.S.C. 2601 and
2611 et seq., and equivalent provisions under Bermuda law (including, without
limitation, the Employment Act 2000 and the Human Rights Act 1981), whether
KNOWN OR UNKNOWN, fixed or contingent, which I ever had, now have, or may have,
or which I, my heirs, executors, administrators or assigns hereafter can, shall
or may have, from the beginning of time through the date on which I sign this
Full and Complete Release (this “Release”), including without limitation those
arising out of or related to my employment or separation from employment with
the Companies (collectively the “Release Claims”).
          I warrant and represent that I have made no sale, assignment, or other
transfer, or attempted sale, assignment, or other transfer, of any of the
Released Claims. I fully understand and agree that:

1.   This Release is in exchange for separation payments to which I would
otherwise not be entitled;   2.   No rights or claims are released or waived
that may arise after the date this Release is signed by me;   3.   I am hereby
advised to consult with an attorney before signing this Release;   4.   I have
twenty-one (21) days from my receipt of this Release within which to consider
whether or not to sign it;

 



--------------------------------------------------------------------------------



 



5.   I have seven (7) days following my signature of this Release to revoke the
Release; and   6.   This Release shall not become effective or enforceable until
the revocation period of seven (7) days has expired.

          If I choose to revoke this Release, I must do so by notifying the
Companies in writing. This written notice of revocation must be faxed and mailed
by first class mail within the seven (7) day revocation period and addressed as
follows:
Platinum Underwriters Holdings, Ltd.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM 08 Bermuda
Attention: General Counsel
Fax: 441-295-4605
With a copy to:
Dewey Ballantine LLP
1301 Avenue of the Americas
New York, New York 10019
Attention: Linda E. Ransom, Esq.
Fax: 212-259-6333
          This Release is the complete understanding between me and the
Companies in respect of the subject matter of this Release and supersedes all
prior agreements relating to the same subject matter. I have not relied upon any
representations, promises or agreements of any kind except those set forth
herein in signing this Release.
          In the event that any provision of this Release should be held to be
invalid or unenforceable, each and all of the other provisions of this Release
shall remain in full force and effect. If any provision of this Release is found
to be invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law. This Release is to be governed by and construed and enforced in accordance
with the laws of the State of New York without reference to rules relating to
conflict of laws. This Release inures to the benefit of the Companies and their
successors and assigns. I have carefully read this Release, fully understand
each of its terms and conditions, and intend to abide by this Release in every
respect. As such, I knowingly and voluntarily sign this Release.
                                                               
      Joseph F. Fisher
Dated: July 6, 2007

A-2